978 F.2d 1255
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frankie L. MCCOY, Sr., Plaintiff-Appellant,v.R. O. WHITE, Captain;  M. Washington, Correctional OfficerII, Defendants-Appellees.Frankie L. McCoy, Sr., Plaintiff-Appellant,v.Correctional Medical Services (CMS), Health Care Provider,Hospital Unit;  Dennis Hughes, Executive Director;  RobertGranger, Medical Director;  M. Walkins, Medical DirectorSupervisor;  Jacob Roberts, Regional Director;  Mary V.Pepper, Physical Therapist, Defendants-Appellees.Frankie L. McCoy, Sr., Plaintiff-Appellant,v.Bernard N. Smith, Acting Warden;  James Sanders, ActingAssistant Warden;  William Jednorski, Major, 8-4 ShiftCommander;  L. Hopkins, Major, 4-12 Shift Commander;  P.Ford, Captain, 4-8 Shift Commander;  R. O. White, Captain,8-4 Shift Commander;  H. E. Rogers, Senior ClassificationCounselor;  Four Other Known Name Correctional Officers,Defendants-Appellees.Frankie L. McCoy, Sr., Plaintiff-Appellant,v.R. O. White, Captain;  L. White, Correctional Officer II;James E. Booker, Sergeant, Defendants-Appellees.Frankie L. McCoy, Sr., Plaintiff-Appellant,v.W. Hicks, Sergeant;  R. E. Johnson, Lieutenant;  J.Carrington, Major, Defendants-Appellees.Frankie L. McCoy, Sr., Plaintiff-Appellant,v.Patricia Goins, Defendant-Appellee.
Nos. 92-6714, 92-6715, 92-6716, 92-6717, 92-6718, & 9 2-6719.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 23, 1992Decided:  October 26, 1992

Appeals from the United States District Court for the District of Maryland, at Baltimore.
Frankie L. McCoy, Sr., Appellant Pro Se.
Timothy James Paulus, Assistant Attorney General, Glenn William Bell, Office of the Attorney General of Maryland, Philip Melton Andrews, Aron Uri Raskas, KRAMON & GRAHAM, P.A., for Appellees.
D.Md.
AFFIRMED.
Before HALL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Frankie L. McCoy, Sr., appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  McCoy v. White, No. CA-90-3014-L;  McCoy v. Corr Medical Svc., No. CA-91-153-L;  McCoy v. Smith, No. CA-91-1277-L;  McCoy v. White, No. CA-91-1760-L;  McCoy v. Hicks, No. CA-912151-L;  McCoy v. Goins, No. CA-92-68-L (D. Md. June 22, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED